PD-0035-15
                                                                                      COURT OF CRIMINAL APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                     Transmitted 2/9/2015 1:35:05 PM
                                                                                      Accepted 2/11/2015 3:18:04 PM
                                                                                                          ABEL ACOSTA
                                            PDR NO. PD-0035-15                                                   CLERK




                               IN THE COURT OF CRIMINAL APPEALS



         FILED IN
                                                                                                                 £
COURT OF CRIMINALAPPEALS                                                                                    \P
                                         DANIEL DIAZ, Appellant
      February 11, 2015                                                                               a
                                                      VS.                                                   C    J

   ABEL ACOSTA, CLERK
                                     THE STATE OF TEXAS, Appellee



                               On Appeal from the 253rd Judicial District Court
                                             Liberty County, Texas
                                        Trial Court Cause No. CR29411
                                                      And
                          The Court of Appeals for the Ninth Judicial District of Texas
                                                Beaumont, Texas
                                              No. 09-13-00104-CR



                 APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE
                       PETITION FOR DISCRETIONARY REVIEW



           TO THE HONORABLE JUSTICES OF SAID COURT:

                   COMES NOW, DANIEL DIAZ, Appellant and files this, his Motion to

           Extend Time to File Petition for Discretionary Review for seven (7) days and for

            good cause would show the Court as follows:

                                                            I.


                   On February 28, 2013, the appellant was convicted of the offense of

            Official Oppression in the 253rd Judicial District Court of Liberty County, Texas
in Cause No. CR29411. This case was styled State of Texas v. Daniel Diaz. The

appellant was assessed a punishment of one year in the Liberty County Jail

facility. The notice of appeal was timely filed on March 1, 2013.

      On October 22, 2014, the Court of Appeals for the Ninth Judicial District,

Beaumont, Texas, affirmed the conviction in Cause No. 09-13-00104-CR.

Appellant filed a Motion for Rehearing on November 21, 2014. This motion was

overruled on December 10, 2014. Appellant filed a motion to extend the time to

file the Petition for Discretionary Review on January 6, 2015. The Petition for

Discretionary Review is due on February 9, 2015.

                                              II.


       Appellate Counsel has been working on the following matters over the last

30 days:

      1. United States v. Ramola Brown, 4:12-CR-00366, in the United States

           District Court for the Southern District of Texas—Houston Division.

           This case involves a federal marijuana and cocaine distribution

           conspiracy based out of Houston, Texas. The trial in this case started on

           January 27, 2015 and lasted until January 30, 2015. Counsel worked

           diligently to prepare for trial in this cause, and represent the defendant in

           trial.


      2. State v. Roy Wayne Jackson, Jr., 09-14-00138, 00139, 00140, inthe 221sl

           District Court of Montgomery County, Texas.            This case involved

           allegations of continuous sexual abuse of a child and aggravated sexual
         assault of a child. Trial began in these cases on Monday, February 2nd,
         2015. The jury returned a verdict of guilty on Thursday, February 5th,
         2015. The punishment phase of trial was completed on that same day.

             Counsel worked diligently to prepare for that trial, and represent the

             defendant in this proceeding.

      3. State v. Christopher Washington, appellate number 01-14-00366-CR in

             the Court of Appeals for the First District of Texas. This appeal involves

             a conviction for a non-death capital murder that occurred in Harris

             County, Texas. The reporter's record was extensive and the issues

             involved in this appeal were complex. The brief in this cause was filed

             on January 28, 2015. Counsel spent a large amount of time over the last

             month preparing that brief and getting it filed in a timely manner.

                                             III.


       Counsel was hired by the Appellant in late December of 2014 to submit a

petition for discretionary review in this cause, Counsel is diligently working to

review the record on appeal and finalize the Petition for Discretionary Review at

this time.


       A DVD with the Clerk's Record and Reporter's Record was given to

Counsel with the previous attorney's file in early January of 2015. Some of the

volumes on this DVD cannot be opened by Counsel at this time. Over the last

week, Counsel has been in touch with the previous appellate attorney in this case
to get this issue resolved. One volume has still not been recovered at this time, but

Counsel is confident that this last issue will be resolved shortly.

       Counsel needs additional time to obtain the last volume, review the record

on appeal and finalize the Petition for Discretionary Review.

       This motion is made pursuant to Tex. R. App. Proc, 68.2(c), additionally

complying with Rule 10.5(b) (filed no later than 15 days after the last date for

filing the motion).



       WHEREFORE, PREMISES CONSIDERED, appellant respectfully prays

that the court grant this motion and extend the time for filing his Petition for

Discretionary Review for seven days from February 9, 2015 to February 16, 2015.




                                                   Respectfully submitted,




                                                   WENDELL A. v,x^.,,,
                                                   Texas Bar No. 15208500
                                                   440 Louisiana Street, Suite 200
                                                   Houston, Texas 77002
                                                   (713) 223-5575
                                                   (713) 224-2815 FAX
                          CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing Motion was

delivered to the Court of Appeals, a copy being sent to the Assistant District

Attorney in this cause by electronic transmission.




                                                       llaTodomtjr^^
        STATE OF TEXAS                     §
                                           §
        COUNTY OF HARRIS                   §

                On this day personally appeared WENDELL A. ODOM, JR., who stated under

        oath as follows:


                "My name is WENDELL A. ODOM, JR. I am the attorney of record for the

        Appellant in this cause. I have read the foregoing Motion for an Extension of Time to File

        Petition for Discretionary Review, and swear that the matters contained in such motion are

        true and correct."




                                                            WENDELL A. ODOM, JR



                SWORN TO AND SUBSCRIBED before me on this the
                                                                                    Oft* day    of
    9
    'lkifUilM-y, 2015, to which witness my hand and seal ofoffice.
d

                             YOLANDAMARTINEZ i
                              NOTARY PUBLIC
                               COHMBSIONamES:
                             OS-11 -201 8
                      IN THE COURT OF CRIMINAL APPEALS


DANIEL DIAZ,                                          §
                                                      §
               Appellant
                                                      §   PDR NO.    PD-0035-15
                                                      §
VS.                                                   §   COURT OF APPEALS NO.
                                                      §       09-13-00104-CR
THE STATE OF TEXAS,                                   §
                                                      §   TRIAL DOCKET NO. CR29411
               Appellee                               §

                                             ORDER



       On this day came on to be heard Appellant's Motion for Extension of Time to File

Petition for Discretionary Review.

       It is the opinion of this Court that the Motion to Extend Time to File Petition for

Discretionary Review should be and is hereby GRANTED, and it is therefore

ORDERED, ADJUDGED and DECREED that the Appellant's Petition for Discretionary

Review is due to be filed in this Court on                day of              , 2015.

        SIGNED on this the                   day of                 , 2015.




                                                          JUDGE PRESIDING